Northcutt Ely: May it please the Court. I'm going to ask to -- pardon me, save the balance of my time for rebuttal except for two points. One, in response to the questions from Mr. Justice White with respect to water supply in effect to the Compact, I should like very earnestly to ask your attention to our opening brief at page A39 to A62 which contains our motion to reopen the trial for the taking of evidence, Re: The depletion of the Colorado River at Lee Ferry by the Upper Basin and the statement in support of motion. That gives the statistics. The water supply calculations are in part five of that same brief, our opening brief which is dated May 22, 1961, commencing at page 232. The argument on the limitation matter, that is the construction of Section 4 (a), I covered it at great length in January and it is summarized or stated with -- in our brief, our opening brief, the same one, at pages 69 to 137 and I shall simply identify that issue without arguing in the detail. The issue is simply this. Whether the reference to paragraph (a) of Article III of the Colorado River Compact in the Section 4 (a) which imposed the limitation which we accepted meant what it said, which means in substance that the 3,100,000 acre-feet and half of the excess from which California is excluded shall be supplied from the system or does it mean as the Master says that this reference was inappropriate and that the water from which we're excluded may all be claimed from Lake Mead. That is covered in detail in this brief. We say that when we ratified simultaneously, in effect two compacts; one, the Colorado River Compact and the other, the agreement with Congress, evidenced by the Limitation Act, both in -- which is in compact terms and indeed makes three cross references with the Compact, we cannot be assumed to have ratified on the -- simultaneously two agreements with such diametrically inconsistent meaning of the same terms. And that both of them refer to the quantity of water available to the Lower Basin under the Colorado River Compact, Article III (a) and it was intended that California should have 4,400,000 acre-feet when the Lower Basin is using seven and a half million from the main river plus the tributaries. It does not mean as the Master would have it mean that even if the Lower Basin is using its entire apportionment, seven and a half million plus indeed the million referred to in III (b) from the main river, from the tributaries, we can't have 4,400,000 acre-feet, we can have 3,800,000. We say we relied upon that bargain. They have carried it out. The Master conceded in the oral argument in New York that the interpretation he now gives, that the reference to the Compact doesn't mean the Compact that the argument is not what the Colorado River Compact means but whether the reference is inappropriate. He concedes that is an issue not litigated at all -- for the first time in his draft report and indeed was -- as we're candid just to say that if we were issuing patents upon it, he would have to claim novelty. We say that the Metropolitan Water District, having built its great aqueduct in reliance upon a bargain between our state and Congress, evidenced by the Limitation Act is not to be destroyed by the discovery of a patentable novelty. It's bad enough to encounter a proration formula devised by the Secretary three years after our projects were completed. It set much worse to be destroyed by a patentable novelty discovered in 1960. We say the limitation means what it says. We have carried out our bargain. We intended to be limited by it. We ask the right to occupy it to defense, the limit established by the Limitation Act. I should like, if I may, reserve the balance of my time.
Byron R. White: There's really one more question though. If there's -- if you think the best guess to determinant its supply available below Lee Ferry for consumptive use of 6 million, does that mean that in terms of the Project Act or of the Secretary's allocation that there's a shortage and that --
Northcutt Ely: Yes.
Byron R. White: -- there would have to be pro -- then --
Northcutt Ely: Yes.
Byron R. White: According to him the -- then that -- he would prorate that million and a half?
Northcutt Ely: We would -- if there's six million available, then there's a shortage of a million and a half. We would bear 44 seventy-fifths of that shortage and we would have available a net of three and a half million according (Voice Overlap) --
Byron R. White: And your -- your position is that Cali -- that California have got senior projects, they should have absorb under the million and a half?
Northcutt Ely: No, we should -- they'd be entitled to claim up to our 4,400,000.
Byron R. White: Yes.
Northcutt Ely: If there, there were no shortage at all, if there were seven and a half million acre-feet, he would still give us only 4,400,000. If we're --
Byron R. White: Yes, and this argument -- and this would have -- that the question of priority or proration would come up, regardless of whose right on the limitations' issue?
Northcutt Ely: Well, let me put in this perspective; if you agree with us on the limitation issue that the fund of water to be divided includes the tributaries, then there is an -- probably no question of shortage, I say probably, because a 2 million acre-feet of consumptive use sustained by the tributaries, when added to the 6 million acre-feet of consumptive use of the main river will sustain, makes 8 million. That is 500,000 in excess of the total III (a) apportionment to the Lower Basin and if we are correct, then you have a fund of water of 8 million to divide, not 6 million.
Byron R. White: Yes.
Northcutt Ely: We would have 4,400,000 plus half of the excess above seven and a half million or the half of 500,000 or about 4,650,000.
Byron R. White: But if -- if the Master is right on the -- on the limitation, then the 6 million does mean of a priority --
Northcutt Ely: That is correct. If you disagree with us on the limitation issue in hold with him and hold that Arizona's -- Nevada's 3,100,000 from which we are excluded of III (a) water can all be claimed from the Red River, Lake Mead and below then there's an inevitable shortage. And the total supplies of the order of six million to sustain this claim for not less that seven and a half.
Byron R. White: Thank you.
R. P. Parry: May it please the Court. There is one quite interesting aspect of the California argument and that is that when you add up the water supply available, you count in the tributaries. But when you go to looking for existing projects, then the tributaries become step children in the not existing projects. Matter of the fact is that the simple Arizona project as proposed is not a new project. It is a project designed to save an existing project in the Lower Basin. So that when California talks about existing projects, if she wants to include the tributaries, she should -- in like fashion of fairness include the existing projects on those tributaries. We had not intended, if it please the Court, to dwell at length on the apparent question of shortage or water supply but in view of the fact that the matter has been discussed at some length by California, we have asked the clerk to pass around four little tables which we prepared, which we think pretty quickly and decisively explode this notion that there is potentially a great shortage in California. The first of these and these are taken with one exception from California exhibits, shows the actual requirements of existing projects, accepting California's own figures as to what she can save in the way of water in the future. We find that in the first column. In her existing projects, she jumps her present uses from 67,900 to 100,500 acres or net jump of new acreage which she proposes to irrigate in which she said she needs water for and that that she classifies as an existing project. We find that in the second column, the res -- of the reservation division, the Yuma project. She jumps from 10,800 acre-feet, now in use, waters now being supplied to it, to 20,100 acre-feet. And we find that in the Imperial Irrigation District, she jumps from 495,800 acres presently irrigated and this is the average, average acreage irrigated from her own exhibits, the last five years before the end of the trial -- of the last five years before 1955, a total of 165,200 acres. She comes here solemnly and tells you that this water is for existing projects. This water is not for existing projects. This water is to expand projects far beyond the economic boundaries of which they justify with respect for instance to the all-American canal, the, the enlargement of the 165,000 acres. The testimony of that was such that the Master said, you take a little water and add some sand to it in the stand point of being irrigable acreages. So we say, if it please the Court, that when California tells you that she is here asking for water for existing projects, asking you to let the water table in Central Arizona continue to fall and fall and fall, and 50,000 acres of land, a lot of water each year, let us however put in an additional 211,600 acres much of which is very marginal land. The last column, if it please the Court, is the -- the water requirements which California herself said she could get by with, applied to the existing acreages, applied to the lands now in cultivation and which she says she wants preserved, which shows that she can get by giving Metropolitan Water District a total of 584,000 acre-feet a year with 3,587,900 acre-feet. Now, if it please the Court, the only purpose of this because we do not deem water supply relevant is because California has sought and have seen fit to come before this Court and apparently setup a great trial [Inaudible] with respect to shortage, which in fact does not exist if California will take care of the water she presently has.
Arthur J. Goldberg: [Inaudible]
R. P. Parry: Yes, Your Honor?
Arthur J. Goldberg: [Inaudible]
R. P. Parry: I will -- I will answer that directly. The Master found if it please Mr. Justice Goldberg and members of the Court, after the argument in New York, when California advanced the same great horror of shortage, of eminent peril of all these things that are going to happen, of dire consequence to California, the Master rewrote his draft before it and he added a footnote at the -- one portion there which he said this, and I'm reading from page -- I believe it's 103, I'll get the reference for you in just a moment, “The supply of available water in the California River has in the past been substantially larger than the demand for it.” In short, every project received all the water it requested. In such circumstances, it's not surprising that a great deal of water has been wasted as is apparent for example from the very large unused runoff each year into the Salton Sea. Undoubtedly, [Inaudible] becomes scarce in this area, it used to be regulated much more efficiently than at present. It appears that such practices in landing canals, evaporating -- reducing over ordering of water, reusing runoff water, reducing evaporation, and improving channels can be instituted in the future and will effect a substantial reduction in the amount of water needed to supply existing California needs. It is impossible to determine exactly how much more efficiently water will be used in the present -- at the present condition of abundance turned in water shortage. But it is clear that savings will be such that California's existing uses to be satisfied by substantially less water than is presently diverted. Mr. Justice Goldberg, at the conclusion of our argument last time, we showed to the Court pictures, colored pictures of two rivers, two rivers running out of the Imperial Irrigation District into Salton Sea, either of which are a larger than the influent of the Salt River Valley in our irrigation canals. Mr. Ely tells you at the end of the rebuttal when it's no longer possible for us to reply that that was sewage. Well, it isn't sewage, about 80% of it is good usable water and about 20% of it is drain water. So we say and the Master found that California in the Imperial District is wasting, is wasting a very substantial amount of water, something over a million acre-feet a year into the Salton Sea. So that when she comes here and cries shortage to you, she should advise you that that shortage is in large part to be caused by her own inattention to reasonable conservation practices. Now, the next exhibit which is now the little form to which I handed you is not intended as other than a reconnaissance study, may I say. You'll note the title of it indicated, California agricultural needs giving effect to reasonable conservation practices. During the course of preparation for the trial, Arizona sampled the drains in the Imperial Irrigation District and sampled the runoff water over an extensive period of time. And by chemical analysis demonstrated that about 20%-21% of that was actual drain water, the other was water run over the top of the fields and which went to waste in the Salton Sea. One reason for it, California runs this water through the canals and generates electricity, and there's no reason why she shouldn't run that water, when it's ample, we have no complaint with that. Arizona waste water too, we think in the Yuma area, we have no problem with that because there's lots of water now. But what we do say is that California should not come here with a straight face then tell this Court that she needs that water when the Master has found she's wasting it. Now the purpose of this next exhibit is simply to indicate and no more; Arizona conducted a series of studies with respect to lining the canals in the Imperial and Coachella works. In other words, the amount of seepage, she recovers nothing from her ground water at all and what could be done in the way of lining these canals, what could be done with the way of recovery of ground water, what could be done with the way of -- in a way of usual, normal conservation practices when water is scarce. And we came up with the determination and we assert it is a conservative determination that our total -- total agricultural needs could be satisfied with 2,437,700 acre-feet that is by saving water that is now being wasted. They tell me the Salton Sea has turned into a wonderful, wonderful resort but we're just a little reluctant to have our waters used for the purpose of fishing in California or people going swimming and sail boating. We think we can put it to better use in Arizona where it belongs. We agree, if it please the Court, that up to this point, the issue of other sources to California was probably not relevant. The Master so held. However, California has seem to tell -- seem fit to tell this Court that Metropolitan is going to go thirsty, they're going to run out of water there if something isn't done by this Court to preserve their great -- State of California. Well now, let's just look at the facts. From her own testimony, from her own witness, it developed that Metropolitan had a population of 7,329,012 people that includes San Diego and the whole area. Her present sources of supply, 1,220,000 acre-feet which by her own testimony is to how much she needed per person would be adequate for a population of seven million, 6,700,000. That's wholly a part from any water from the Colorado River. There also was filed with our opening brief a certified copy of the contract between the Metropolitan Water District and the State of California for federal river water which provides that by 1970, they will be delivered 110,000 acre-feet for the Metropolitan Water District, and by 1990, there will be a 1,500,000 acre-feet available or a total of 2,720,000 acre-feet, forgetting about the Colorado River, 2,720,000 acre-feet which is adequate for a population of over 17 million. And if you give to them the five hundred and some thousand acre-feet, we suggest that over yonder they have a -- a total supply by 1990 of 3,304,000 acre-feet which is adequate for a population of 18 million, 18 million souls on her own basis of what it takes to supply a person with water. Now, when she comes here and tells you and would have you believe that people in California are going to go without water, she simply is wanting to play the game both ways. One point is wholly irrelevant whether it comes to appealing to the sympathy of this Court that then becomes a very material fact. That is a reason for these exhibits. That is the only reason for them. The final one is the Arizona picture, the Arizona picture. It involves the major agricultural and residential areas in Central Arizona. From 1940 to 1956, the ground water fell in the Salt River Valley area 74 and three-tenths feet. In the Grassy Grant Fort area 70 feet, in the [Inaudible] Steinfield area 95 and five-tenths feet and in the Illinois area 104,000 -- 104 acre-feet for a total average of -- as the chart shows, 80 feet. Now --
Potter Stewart: Is it the -- is this the area of what, north of Phoenix?
R. P. Parry: This is what would be termed, Mr. Justice Stewart, the major Central Arizona area. It involves all the major agricultural area in Central Arizona which is largely the major agricultural area. It involves the major cities of Central Arizona, the only large city would be Tucson which is not included.
Arthur J. Goldberg: [Inaudible]
R. P. Parry: No, no, Your Honor, of course not. I'm simply saying that if someone can come in here and cry a poor mouth, we'll cry a poor mouth with him in a lot -- a lot louder voice too. Because we really do have something that is hurting whereas the shortage they talk about in California is something far, so far on the distance, that a man with an ordinary telescope couldn't see it. That's what the Master found. In the hearings that authorized the Upper Basin Colorado River project, these projects that Mr. Ely is now talking about were also part of the testimony before those hearings. And the total ultimate diversion contemplated by all of those projects was 400 -- 4,880,400 -- 40 -- four million and eight hundred and some thousand acre-feet. In other words, under the testimony of the Bureau of Reclamation itself, 75 to a hundred years from now is going to be required to deplete the Upper Basin water supply down to 4,800,000. So that as the Master said for the foreseeable future, it's impossible to conceive -- conceive there's going to be any shortage. In that respect, he noted the fact that every hydrologist assumed the depletion in the Upper Basin of 6,500,000 to 6,800,000. In other words, on top of these fancy figures that California has given you, there's another million and a half for the next 75 to 100 years and probably beyond that. Now --
Speaker: Is your argument now being directed to the nonjusticiability of this whole controversy?
R. P. Parry: No, Your Honor. I suppose I should say as Mr. Justice Black indicated that making the jury argument in that we have understood from California's publicity and from their statements here that for some reason they're in terrible peril. I don't -- I am not digressing that to that -- the point at this moment.
Speaker: But what -- let me ask you the direct question. Do you --
R. P. Parry: Yes, sir.
Speaker: Are -- is there any disagreement between California and yourselves that is, regards your particular branch of the case, both issues are properly justiciable and should be -- should be decided?
R. P. Parry: We do not think the water supply is -- is involved Your Honor. We agree with the Master that this is a case where Congress has put its powerful hands down upon the river in the exercise of the --
Speaker: Oh, I don't -- I'm not talking about the -- I'm not talking about the decision that you think ought to be reached but do you think both questions should be decided --
R. P. Parry: Water supply?
Speaker: -- one way or the other?
R. P. Parry: Water supply?
Speaker: Limitation and -- no, limitation and the question of whether there is a federal allocation of the water supply as against apportionment and --
R. P. Parry: We are satisfied, Your Honor that the question of whether or not there's been a federal apportionment must be decided.
Speaker: Yes. What about --
R. P. Parry: And --
Speaker: -- the second question?
R. P. Parry: If that -- that depends with -- if it please the Court, upon how you interpret the Project Act. As we read the Project Act, California says it preserved priority and principles of priority and so on. We say it does not. So, I suppose inherent in my saying that you must determine the question of federal allocation, you must also then determine whether or not in that allocation respect has been maintained for priority, rights of -- appropriate and so on. But we -- we are firmly convinced that the Master is right.
Speaker: Oh, I understand your position --
R. P. Parry: And -- and feel that we can demonstrate that, if it please the Court. I want to bring one other attention to the -- as Your Honors and then I'm going to leave this subject which I never should have opened in the first place. With dramatic -- with dramatic impact in this last session of Congress, witnesses from the Bureau of Reclamation appeared before the Senate and the House Appropriations Committee. One of them was Floyd Domini, the Commissioner of Reclamation; the other was First Assistant, William Plumber. Plumber testified with respect to the question of -- of what can be done in the way of saving water as follows. Well, Mr. Palmrick -- Mr. Plumber testified in response to question by Chairman Hayden, with respect to one dredging in the Colorado River below Parker to with respect to off-river basin regulation, above the Mexican border. There had been testimony in the California's -- California has the right upon the fact there must be a great waste in the river. This is what Mr. Plumber said, the Assistant Commission of Reclamation, “We believe that the water salvage operations in the river are among the highest priority operations of any -- of the programs in that area.” The Commissioner had mentioned earlier the possibility of saving considerable water by the construction of the off-channel work there. That would be -- we'd say we think is much as 200,000 acre-feet of water per year, 200,000 acre-feet of water per year. We believe that dredging and proper utilization of water in the river might save as much as a half a million acre-feet per year. For the downstream users the dredging has to be an integral part of the total picture. Now, the Master said and that is why we feel some resentment at the planned assumption by California that she makes her own findings in this case with respect to water supply, a reading from 103 in his report, “The evidence in this case simply does not permit a prediction of future Lower Basin supply without refined degree of accuracy necessary to show whether existing California users can be satisfied from the percentage of future supply apportioned in California.” On the contrary, the massive evidence which had been presented shows only that the science of hydrology is not capable of sustaining a prediction accurate enough to shed light on the question. The Master recognized the just this thing I've been talking advances in the science of water management. The management evaporation with monomolecular film controls evaporation and many other practices that can be put into effect when water gets short render wholly in apposite in -- inappropriate. The notion of today predicting what this arrived, an unforeseeable stream will do. We agree, if it please the Court, with the Master that the claims of Arizona, California and Nevada to water from Lake Mead and from the main stream of the Colorado River below Hoover Dam are governed by the Boulder Canyon Project Act, the California Limitation Act, and the several water delivery contracts. The Colorado River Compact, the doctrine of equitable apportionment, and the law of appropriation are all irrelevant at the allocation of such water among the states. I suspect if the Master had been here and heard that Mr. Ely's explanation of what he had held, he would have been quite surprised, would've been quite surprised. Now I know, if it please the Court, that it is inappropriate probably to interpret for the painter, a portrait he has painted but if I might because careful and long continued reading of the decisions of this Court with respect to navigable water and the rights therein have led us to the conclusions we have reached largely agreed to by the Master. I would like if I might briefly and quickly as an -- as an approach, as an introduction to what we have to say to just a few, to a couple of the cases this Court has decided, two of them I want to have reference to a later portion of the argument with respect to the Upper Basin's position in this matter, but they had a very -- also upon the law of this Court has declared. The case of United States versus Rio Grande Dam and Irrigation Company in 174 United States probably cited as much as any case which has ever been before this Court involving water law. That was a case in which the Rio Grande Dam and Irrigation Company sought to dam the Rio Grande River what is now Elephant Butte Dam. That is above the navigable portion of Rio Grande. In that case, the United States brought suit in the territorial court of New Mexico to enjoin that. Territorial court threw them out. Territorial Supreme Court threw them out. Justice Brewer, in an outstanding opinion analyzed the Rivers and Harbors Act of 1890. And I want to take the time to just read a little bit from he said, because I think it is highly appropriate, the Court said, he first considered if I may say the 1866 Act which permitted permissibly the use of water on lands in the west. He then referred to the Desert Land Act of 1877 which if Your Honors will recall related only to non-navigable water. And I call Your Honors' attention to the fact that until this -- the phrase “non-navigable” was inserted in that statute, Congress refused to pass it. In other words, it was a compromise, it was a matter which was ready for decision, ready for enactment but it couldn't get through until the phrase “non-navigable” was added to that order. The court has obviously by this Acts, and that's the 1866 -- the 1877 Act, Congress recognized in the Senate to the appropriation of water in contravention of the common law of rule as to permit continuous flow to infer there from that Congress intended to release its control over navigable streams of the country and to grant an aid of mining industries and the reclamation of arid lands, the right to appropriate the waters of the sources on navigable streams to such an extent as to destroy the navigability is to carry these statutes beyond what their fair import permits. To hold that Congress by these Acts meant to confer upon any state, the right to appropriate all the waters of the tributary streams which unite into a navigable water course and so destroy the navigability of that water course, in derogation of the interest of all the people of the United States is a construction which cannot be tolerated. The Court then referring to the statute, 1897, the language is general and must be given full scope. It is not a prohibition of any instruction to the navigation, but any obstruction to the navigable capacity and anything, whatever done or however done within the limits of the jurisdiction of the United States which tends to destroy the navigable capacity of one of the navigable waters of United States is within the terms of the prohibition. Now mind you that was the Rivers and Harbors Act of 1890 and while this case was under submission, Congress enacted the Rivers and Harbors Act of 1899 which made it a criminal offense to impair the navigable capacity of the stream. And immediately subsequent to that, if it please the Court, the predecessor interest of Imperial Irrigation District went to the Congress and sought to secure the admission of Congress to continue their diversions from the river -- from ri -- from the Colorado River and it was denied. U.S. versus Chandler-Dunbar Water Company is of course another landmark case decided in 1913 in which this Court said, “So unfair that this control of Congress over navigable streams of the country then judgment.” Now this is Congress' judgment is conclusive. Such judgment and determination is the exercise of legislative power in respect to the subject wholly within its control. The question to be drawn is the question of whether the whole flow of the streams should conserved for the use and safety of navigation are questioned legislative in character. And when Congress determined as it did by the Act of March 3, 18 -- 1909, that the whole river between the American bank and the international line as well as all the up and -- North of the present ship canal throughout its entire length was necessary for the purposes of navigation of said waters and the matters connected therewith. That determination was conclusive. One other, United States --
Hugo L. Black: Is there any difference between you and your adversaries on that point?
R. P. Parry: I certainly think so, Your Honor, yes. I certainly think so. I certainly do not believe that California would concede for one minute but that she had a perfect right to win appropriate that stream as if it were non-navigable. That is a whole basis of -- of their position. They had fixed firm rights in a navigable stream so great but on occasionally exhausted the entire flow of the stream despite the refusal of Congress to give him that permission. But the point I'm trying to point up, if it please Your Honor, is the great, the all persuasive, the all -- the complete domination which the Congress of United States has in a navigable stream if it ceased to act and I propose to one then and show how in fact Congress did act and how in fact Congress did set aside this entire stream and how it did in the exercise of this dominant servitude. Yes sir.
Speaker: And California does not argue does it that Congress doesn't have constitutional power to allocate this water -- I mean, [Inaudible] wishes to -- the issue is whether it did so by the Project Act?
R. P. Parry: I would say that, Your Honor --
Speaker: Am I wrong about that? I don't --
R. P. Parry: No, I --
Speaker: -- understand there's any constitutional issue in this case.
R. P. Parry: I must say that -- that despite the fact that the Master relied very heavily on the Chandler-Dunbar and the Appellation case and the others, I find no mention of them in any California brief. I find no attempt to discuss this question in any California brief.
Speaker: I didn't think so.
R. P. Parry: There is none. So that if we can proceed on the assumption that everyone is in agreement on that, why -- I'm sure this Court is but I -- simply because these considerations – these cases led us into the conclusion we did reach is the reason I'm using as a backdrop for this -- my argument here.
Tom C. Clark: I may say that I have not understood they raised the res judicata question.
R. P. Parry: I would say Judge the --
Tom C. Clark: (Voice Overlap) -- why you did not do what you said [Inaudible]
R. P. Parry: I think they have carefully avoided considering it. The other point that this Court has made is that in addition to navigation control, that flood protection, water shed development, recovery of the cost of improvements to utilization of power are likewise parts of Commerce control. In other words, not only does the part of commerce extend to the matter of simply governing water for use in commerce but all the peripheral things that go with respect to those projects are likewise within the Commerce Clause. The -- if the Court please, the Learned Judge Hand, Justice or Judge Learned Hand, whom I'm sure we all respect once made the observation that words are like semblance which reflect the color of their environment. And I think to get a -- an understanding of the Project Act, we have to get a feeling of the conditions preceding the enactment of the Project Act and an understanding of the forces that were in play that brought the Project Act into existence because to sit here and attempt to analyze the statute wholly apart from the conflicting forces that were in play at the time it was enacted would be attempting to understand a language without having a full understanding of the meaning of some of the words. Foreign forces quite familiar with the geography of the area, I shall only say briefly that the Colorado River as the Master found is a stream of continental proportions. It extends some 1,300 miles generally north from south, it has a basin 300 feet generally east and west, in the north, 500 feet in the south. But significantly may it please the Court is the great variation between the two basins. The Upper Basin is one of very high elevation, it produces practically all the water. It has a very short growing season and at the time that this project was in process of being enacted, of being worked out, it was practically isolated from the Lower Basin. There was no interrelationship of commerce. There was no interplay of exchange of information other than in the securness and difficult manner. The two basins are select -- are divided by a cabin practically impassable, prior to the advent of the airplane. The Colorado River itself, if it please the Court, has always been prior to the enactment of the Project Act, a very troublesome stream. Its main stream is fed from the higher waters of Wyoming and Colorado. And of course in the Spring when those water and those snows melt, the water gush down in torrents and then came the summer time and from an erratic, unruly, vicious thing, the stream turned into a parsimonious creature yielding little water to those below. In 1905, it broke through its banks and practically -- and unaided the Imperial Valley. It carried a huge load of silt, all of which caused in the lower valley a deep desire to see that stream controlled. And like token, by virtue of the holding in the Rio Grande case and by the holding in the Dunbar case, there was great concern in the Upper Basin with respect to whether the water which they produced to be conserved for their benefit and use. Result of that was that prior to 1922, the Congress of the United States authorized the seven basin states to enter in a compact and the set of a compact was result of that negotiated between three people represented the Lower Basin, four representing the Upper Basin. Subsequent to the enactment of the -- of the -- of the signing of the Compact at Santa Fe, there was a period of great confusion and stress. Most of the States ratified, Utah withdrew her ratification, Arizona refused to ratify and there was a great struggle and stress in the basin to try and work out this problem. The result of that was that in 1927, there was held a Governor's Conference at Denver, Colorado in which the four Governors of the Upper Basin States sat as a board of arbitration, as it were, and heard the claims of the Lower Basin and attempted to work them out. That was -- or just a matter I suggest why this was so essential to the Upper Basin. This Court immediately prior to the signing of the Santa Fe Compact had decided Wyoming versus Colorado in which the law of prior appropriation was given rather effective weight in an interstate apportionment. And of course the Upper Basin state was tremendously concerned. But with its short growing season, it's difficult to -- difficultly of large irrigation projects, the rapidity with which the Lower Basin were developed, that it would serve as a cow that provide the milk and the Lower Basin would get the milk because that was to be result if appropriation applied and the Lower Basin developed. The result was that the Upper Basin had more states, more concern really in what was -- whether to that Project Act than did the State of Arizona. And that is the reason why the four Governors of the Upper Basin sat in comforts in arbitration for four weeks in Denver of 1927. It is significant, one of those Governors, one was Frank Emerson, one of the Compact negotiators who signed the Compact. We know there's present there, Delph Carpenter, who was one of the outstanding water lawyers of the west. We know that Bannister was there, one of the outstanding water lawyers of the west. We know that was a conference of the outstanding water lawyers, the outstanding water people of the west concerned with this problem. We're not here to take issue with the Special Master's assertion that III (a) and III (d) are not the same thing. This isn't the place to argue it in the absence of the Upper Basin. We are concerned here with only -- with demonstrating only one thing that regardless of whether the Master was right or wrong, that what Congress dealt with in the Project Act was main stream water, that what Congress was dealing with was the water which came down at Lee Ferry, whether it was called the pink water or III (a) water or three daughter, we care not because once you conclude that the water that the Congress dealt with in the Project Act was water from the Upper Basin, the name you give it becomes wholly immaterial. Now, I have said, if it please that Court, that of these four Governors, one was a Compact commissioner. We know that one other member who was there as an advisor was a Compact commissioner, Delph Carpenter. We know that the Upper Basin had a great interest in what happened in the Lower Basin and what did the Governors do? They finally made their recommendation of the annual -- average annual delivery of water to be provided by the states of the upper division at Lee Ferry under the terms of the Colorado River Compact, Nevada 300,000, Arizona 3 million, and California 4,200,000. This is of the average annual delivery at Lee Ferry. Lee Ferry, if it please the Court, is the -- so to speak, middle of the hourglass between the Upper and the Lower Basin. Now, water at Lee Ferry had to the Upper Basin water, it couldn't be Lower Basin water. Now, there's an interesting and significant thing. In addition, Arizona is to have a million acre-feet of the tributaries provided that whatever goes into the Gila and New Mexico is available for Mexico. Then, of all the waters of the tributaries of the Colorado River emptying in the river below Lee Ferry, not a portion in paragraph 2, that's the million to Arizona, each of the states of the Lower Basin shall have the exclusive, beneficial, consumptive use in such tributaries within its boundaries before the same emptying into the main stream provided that a portion between two states of this interstate will be by Compact or by court. But the significant thing, the significant thing is the last provision which says that Arizona and California may each use half of the surplus water in the main stream but that is subject to reapportionment in 1963. Your Honors will recall that under the Compact, one of the provisions was that the unused or surplus water should be subject to reapportionment in 1963. What did the Upper Basin Governors do? They gave away, if California's right is what the Compact means, they gave away the Lower Basin tributaries entirely because they said that's not subject to reapportionment and the only thing they say for reapportionment was the main stream of the Colorado River. Now, if you gentlemen appreciate how bitterly, how bitterly and I said it advisory, water fillings rise, how people will literally fight for water that means nothing, simply because it's water. To consider for one minute that the Governors of the Upper Basin States said, “We relinquish our right to the tributaries of the Lower Basin for reapportionment of the 1963 is ridiculous.” When they say, “All we say for reapportionment in 1963 is the main stream”, to me it can mean only one thing and that is that those Governors, Frank Emerson, the other Governors considered III (a) and III (d) the same, they considered that the water which the Upper Basin let down at Lee Ferry was III (a) water.
Arthur J. Goldberg: Did the Governors deal with the question of shortage?
R. P. Parry: No, Your Honor. So far as we know, neither the Congress nor Governors dealt with shortage. Now, as we approach the understanding of the Project Act, I'd like to emphasize just a little bit what the attitude of the Upper Basin was, because as I said in the former argument here, Little Puny, Arizona did not stand in the way of the project. Little Puny, Arizona in 1929 did not stop the Project Act. The Upper Basin stopped the Project Act until it got such guarantees as it thought sufficient to protect the bonanza which it gave birth to in the upper reaches of the river against the uses below. Delph Carpenter, and again I say that according to all we read and all we know was one of the outstanding water lawyers of the west. You'll find his name in many of the water cases before this Court as was were Bannister. He testified before the -- one of the committees of Congress when Section 5 was in the process of evolution, he referred to this Section 5 which had been reported out of Committee, the Committee headed by Senator Hiram Johnson and he says this, “Referring to the amendments in Section we just read, the Upper States suggested a formal amendment of defiance and so on.” However, at the bottom of the first paragraph of Section 5, beginning at line 10 are words, and this is from our legislative history at page 6, “No person shall have or be entitled to have the use for any purpose of the water stored as aforesaid except by contract made as herein stated.” That is the question Mr. Justice Harlan that you directed to Mr. Ely, what did that mean or this leads into that question. That amendment is proposed by the upper States for the fundamental reason I have assigned at the outset of my statement today, which is that we insist that no use occurred by reason of this structure which may later be said to be independent of the Compact and be asserted as adverse to the upper States. If the Secretary of the Interior should contact for the use of water to somebody in a manner but did not obligate them to respect the Compact, then they would be later convinced they were not found. The upper States do not fear the outcome of litigation. They do insist that they be protected by interstate compact of any unwarranted assertions or threats by the States of the Lower Basin against present or future development in the Upper Basin by a reason of further developments in the Lower Basin. Such uncertainties embarrassed the Upper States in encouraging private capital to develop their resources and the natural adjustment -- legitimate improvement of their territory. Then Mr. Taylor spoke up and said, “Colorado has had 25 years of litigation with Kansas and Wyoming over these matters and other states and have that trouble and we want to avoid it in the future as possible.” “Yes”, Mr. Carpenter and that litigation has been unsatisfactorily to all litigants as put a cloud on the title of waters, water rights of great rivers, valleys and has worked no good to anyone, nevertheless, was effective in destroying development in the upper country for years. Then he said, “It is not our thought in insisting upon amendments of this build to embarrass the State of Arizona or to put her in an unfavorable decision.” Arizona has many problems common with us. She's entitled a full protection. She's our friend and we insist a justice for her. We are not the proponents of this bill. We have always insisted upon a seven-state Compact before construction of any further works, anywhere in the basin. But if Congress is to proceed now, we insist on protective amendments.” Senator Hiram Johnson, the manager of this bill in Congress, Senior Senator, man whom we all, either have known of or have read of, I repeat and -- and this now is when he reported out in the first session of the 70th Congress, the bill which Section 5 was now evolving. I repeat and repeat, “Now, we have endeavored to protect these Upper Basin States. We write the bill around the Compact. We make every drop of water that comes from storage and the regulation of the Colorado River under this scheme, subject to the Compact not just the water that comes out of storage but the regulation of the river. We write then that California shall use perpetually only a specific amount of water naming the maximum amount which may be used. All of these things are done in a good faith endeavored to protect in every possible way the States of the Upper Basin and those who claim they want protection under the Colorado River Compact, yet some of them would prefer to let this water continue to flow down to the sea for an indefinite period, to go to waste in the Gulf of Colorado. The land remained in drought in the det -- to the detriment of the people of Southern Arizona and Southern California. Prevent this to be done indefinitely rather than to permit the measure of protection.” Then he said this, “Ah, this is Senator Hiram Johnson speaking, California's manager of the bill, the man responsible for its language when faced -- if California comes here and tells you the law of prior appropriation was to continue, “Ah, you will see in the days to come what will happen in that river if no protection be accorded to those people and the appropriation law of the west be permitted to obtain.” This is Senator Hiram Johnson warning of the hazards that would come if the appropriation of law of the west were permitted to continue and this is when the final form of Section 5 in the Project Act was taking shape.
Arthur J. Goldberg: Wasn't at that time that this [Inaudible] prior to appropriation still in the bill or had it (Voice Overlap) --
R. P. Parry: No, Your Honor. That was removed; if I may, I'll turn to that immediately. The Court will recall that subsequent to the enactment of the Compact that the Swing-Johnson bills were introduced in Congress, there were four of them. The first two got nowhere. The third began to show some evolution, get to show some progress. And in 1926, the bill as then introduced by Senator Hiram Johnson in February 27, 1926, a limiting portion had nothing to do with this lawsuit provided as far that said Secretary is hereby authorized and so on, contract respecting water for domestic use may be for permanent service but subject to rights of prior appropriators. In other words, at this point we have a specific finding, a specific provision in the bill that rights of prior appropriators are to be respected. Now, if you would remove that please Mr. Gruber, as reported out of the 69th Congress by the Senate Committee of [Inaudible] in this same session, these are the changes that appeared and this again is a committee headed by Senator Hiram Johnson. This is not some -- well, had no interest in the matter at all, that the Secretary of the Interior is hereby authorized on such general regulations that he may prescribe it to contract for the storage of water in said reservoir and for the delivery thereof at such points on the river and on said canals may be agreed upon for irrigation and domestic uses. Contract respecting water for and he added irrigation and domestic uses, they struck out “may” and said “shall” be for permanent service and they struck out but subject to the rights of prior appropriators. I do not see how, if it please the Court, we can have a clear indication that the Upper Basin States had written their desires into this bill and had said prior appropriation is out. So far as we're concerned and let me say, if I may please the Court, that had the California at that time made the assertion she's making before this Court today, the Project Act would never have been enacted, the Project Act would never have been passed. Alright, now let's look at the next step in the evolution of Section 5 --
Potter Stewart: If the Compact -- it's the Compact itself that protects the Upper Basin States against -- against the law of prior appropriation?
R. P. Parry: Correct Mr. Justice Stewart.
Potter Stewart: With or without any Project Act, the Upper Basin States got that Compact?
R. P. Parry: The reason -- the reason if it please you, Mr. Justice Stewart, is that Arizona had not ratified the Compact. Arizona was still outside the Compact and therefore, as I will read to you in a minute, the people of the Upper Basin said, “Well look, this limits of the Lower Basin to only 7,500,000, that's true, but Arizona hasn't signed the Compact, so Arizona will come in and take 7,500,000, California takes 7,500,000 because Arizona is not bound by the Compact.” That was the -- that was the bitter [Inaudible] that occurred in the evolution of this bill. Now, this is as reported out of the Senate committee on irrigation and reclamation March 20, 1928. This is the first session of the 70th Congress. We find for the first time a provision for limiting California's right. The first portion is the same, contracts providing water for irrigation and domestic use shall be for permanent service provided however, that said contracts shall not provide for an aggregate annual consumptive use in California of more than 4,680,000 acre-feet of water, allocated to the Lower Basin by the Colorado River Compact mentioned in Section 12 and one half of the unallocated excess and/or surplus water provided further that those such contracts shall be made until California by act of its legislature shall have ratified and approved before going provision for use of water in said state. Senator Hiram Johnson, manager of the bill, most influential, one of the most influential Senators in the Senate, reporting this -- the report which came out over his signature making this change said, “Here, finally is presented a unified plan for protecting those entitled to protection for the allocation when the states desiring that allocation of waters of a great river to which all are entitled for the elimination of intolerable conditions of which [Inaudible], protected part of the United States is dependent and so on.” Now, in other words, Senator Hiram Johnson, the manager of the bill, the Senator whom this Court has said you would look most directly for its legislative history, its meaning, his committee, he is the Chairman, reported this out saying, “Here is finally a unified plan for protecting those entitled to protection and for allocating among those states entitled, the most states desiring that that allocation of water of a great river and so on, to which they are entitled.” Now, two things seemed to me to be self-evident which cannot be disputed. One is that this is main stream water. This has to be main stream water because it's going to be stored in the only place where main stream water can be stored above the Lower Basin. In other words, we have to be talking at this point about main stream water stored in the -- in the reservoir coming from the Upper Basin. There is no way we can avoid that. You can kick and talk all you want to, but the facts are -- the facts, what we're talking about and you will see that, if it please you, members of the Court, that this provision, this provision here was literally moved into Section 4 by Senator Phipps, I will deal that in just a moment. The following -- the last is the provisions of the Section 5 as an Act, as an Act in December of 1928 which eliminated the portion I have just referred to, the proviso as to the limitation in the contracts.
William O. Douglas: Well, that went into Section 4?
R. P. Parry: Yes, that was -- that was -- went into Section 4, Your Honor. I will -- I can -- I will demonstrate that in a moment. It eliminated that at this point (Voice Overlap) --
William O. Douglas: So rather when it was enacted -- so we can't any longer assume that -- that everything is covered -- is covered by the waters that are impounded the dam?
R. P. Parry: The significant thing, Mr. Justice Douglas is that --
William O. Douglas: Maybe that's why they took it out, maybe the -- for the benefit of Section 5, maybe that was 4.
R. P. Parry: If it please the Court, the amendment, the amendment which put the limitation in Section 4 took this amendment out of Section -- this language was Section 5.
William O. Douglas: I understand.
R. P. Parry: And added the language and shall conform to paragraph A of Section 4 of this Act. In other words, I think it is demonstrable -- it is demonstrable that Senator Phipps, when he proposed the amendment of Section 4 which is presently -- practically the statute moved literally, bodily the limitation from Section 5 over to Section 4, and at the same time added that such contract shall conform to Section 4 (a). We regard that is highly significant.
William O. Douglas: But if you get into Section 4, then I would think that you are in great difficulty, not perhaps insuperable but you find in Section 4 of the Project Act as I read this, the only time in the whole history of any of this laws where you get an allocation of all the waters at the Gila River to Arizona. And that's on the contingency that Arizona and Nevada and California will in the future enter into some compact providing for that allocation, a compact that as I understand them, has never been executed.
R. P. Parry: No, it has not, Your Honor. I do intend to deal with that and I believe I can --
William O. Douglas: I don't want to interrupt you but that is one of --
R. P. Parry: No, I understand.
William O. Douglas: -- one of my problems.
R. P. Parry: If I may say this, Your Honor, the basis for our taking your valuable time in talking about the Upper Basin's position in this controversy is to show how strongly their hand was laid upon the Project Act and how careful they were, how desirous they were and how they in fact issued an ultimatum against anything unless there is enough water left available for Arizona that they did not need to worry about California. In other words, a scheme has finally evolved was it if we limit California of the first seven million five, four million four, four million two, or four million six that of necessity is going to be two or three million or thereabout left were alone that you can't notice very much. That was the language of Senator Pittman when he -- Senator Phipps. Now on this, there was an agreement as to exactly how much water should go to the Lower States out of the 7,500,000 acre-feet that went down to them, what might be the result. If Arizona stays out of the agreement, she would have her legal right to appropriate as much water as she could put to beneficial use. On the other hand, California would only be restricted by the 7,500,000 acre-feet that went down. With the result, there will be nothing in the Compact to prevent California from using the entire 7,500,000 acre-feet and there'd be nothing in the Compact to prevent Arizona from using the 7,500,000 acre-feet if she never went into the Compact. So the Upper Basin said, “We have got to be assured there's not to be using Lower Basin more the 7,500,000 acre-feet.” If there is more used than we -- then when we get ready to use it in the future will not exist of the law of appropriation that applies in that Section of the country. Consequently, in view of the fact that Arizona might never go into the compact, might never be found by the compact, might be perfectly free to exercise their equal right and put too much use than she could to put the benefits used, it was said on the committee. If Arizona does not come in to the -- does not come in and if it is limited to six-states only, then we must be assured that California will not take the full 7,500,000 acre-feet and then Arizona takes some more. So, the Senator from Wyoming, Mr. Kendrick offered an Amendment Committee to which the Committee agreed that that amendment provided that California should never -- consumptive use of the Colorado River more than 4,600,000 acre-feet. The entire legislative scheme, if it please the Court, was simply this that the Upper Basin States were not going to permit the building of this great storage dam unless and until they had reasonable assurances that the Lower Basin was not going to -- outside the Compact under the law of prior appropriation demand more water from them than they were willing to let down. Now, with respect to Section 4 (a), the Section following the Governor's Conference which I referred to, that is in 1927, the Governor's Conference in this -- in the 1928 first session of the 78th Congress there was a rather large number of proposed amendments introduced; one, by Senator Water -- Waterman, one by Senator Ralston, one by Senator Phipps and one -- not introduced, I shouldn't have said that, printed and left to lay on the table, and one by Senator Pittman. The two that are significant for the short time we have here are the amendments of Senator Phipps and Senator Pittman. Senator Pittman on the 28th of May asked for floor and received and he -- and I'm going to be -- I'm going to excerpt -- this is all our legislative history. He -- of course, of the fact that he had been of the Governor's Conference and he said that we spent four weeks in Denver, Colorado last summer and that's in discussing it, that is Arizona and California's rights. At that time California demanded so much, Arizona demanded so much and then he said, “So we have nothing but the question of division of water that separates the two states.” Nevada is not complaining about the water, she has always accepted a little handful of water which was given her. But when we assembled at Denver, the Governors of the four Upper Basin States, trying to reconcile the differences, gave these amounts I've previously read. How did they get at that? Under what is called the seven-state agreement we find in Clause III (a), the following and that is the language of III (a). In other words, the State Governors believe there was only 7,500,000 acre-feet to divide and they proposed to divide it as we have said. That even refers to the fact they'd had a friendly meeting in their office and I dare say you gentlemen are far more cognizant of the scenario that this was the period to permit, it was the period of negotiation, it was the period of many meetings, in many smoked filled rooms. And this -- in other words we discovered that there was another million acre-feet and he referred to III (b), he said that -- then when we came back here, there are no agreement was reached and never has been, that no provision in the bill with regard to the division of water and a meeting held in my office between the friendly representatives of Arizona, California and Nevada, we came up with this suggestion. Then he proposed the -- not proposed, he filed and had printed to lay on the table an amendment which for practically word for word is Hayden Amendment which was introduced in the second session of the 78th Congress provided for a seven-state ratification and provided for a tri-state compulsory compact. The Phipps Amendment which was printed and let lay on the table was almost identically the amendment which he then introduced later in the 78th Congress, and I'll come to that in a minute. When the 78th Congress met, second session, it was apparent that the boys had done their homework because the first thing that happened was that Senator Hiram Johnson asked for unanimous consent that the House Bill, House version of the Swing-Johnson bill be in effect amended by cutting it to pieces except for its title and substituting in lieu thereof the Senate version which had been through the various committee hearings in the Senate. Now, if the Court will recall that to borrow Senator Ashurst's phrase at the end of the first session of the Senate -- 78th Congress, he and Senator Hayden had retired to the rocky -- sale of the rocky, something rather of the Senate rules and had fought a bitter -- a bitter filibuster which prevented action in the first session. So we find all this piece inquired of, at the opening of the second session. No one objects. The Senate version is replaced, replaced with the House version and on the morning of the following legislative day, this December 6, Senator Ashurst makes the following statement. “Mr. President, yesterday just prior to adjournment of the Senate, I offered an amendment to the Senate bill that has been offered as a substitute for House Bill 5773 which relates to an apportionment of the waters of the Colorado River to the Lower Basin of that stream.” The amendment was taken from the Congressional record of May 28, 1928. On that day the Senior Senator from Nevada asked to have the amendment printed in the Congressional record for the information to the Senate. Now, if it please the Court, this amendment, this Pittman amendment was the amendment evolved as the result of the Governor's Conference though I have not time to read it, Senator Pittman in May 28 when he had it printed said that Mr. Francis Wilson, one of the outstanding water lawyers of New Mexico had attended the conference and had drafted this amendment during the course of the conference. So we find that Senator Hayden's amendment as presented is the result of the draftsmanship of Mr. Francis Wilson as a result of the Governor's Conference. This amendment provided for seven-state ratification. It provided for the elimination of the Gila, the Lower Basin rates and it required that California should be limited to four million two of III (a) water. This was debated for, I believe four days, December 10th during the course of which there was many things said, I'm not going to attempt to repeat them all because we haven't the time, but on the 10th of December, Senator Phipps arose and addressed the chair and the following took place. I'm reading from page 50, Nevada legislative history. Mr. Phipps: “I understand that the pending amendment is the one offered by the Junior Senators from Arizona. I desire to offer an amendment to that amendment which I believe is permissible under the rule enforced.” But may I simply call your attention to this, that before Senator Phipps offered this amendment he was clear that the amendment pending was a Hayden amendment. And the Hayden amendment did two things. I mean, it had in two parts of it. First, was the general limitation I spoken of; the second was a compulsory compact between the three states of the Lower Basin pursuant to which Arizona, Nevada, and California must agree as to division of water. So he carefully -- he's careful to be sure that he was talking about the Hayden amendment which was the Pittman amendment when Phipps had his amendment printed in the first session. The chair said, I asked to have my amendment, the amendment printed in the record, there will be no objection the amendment was ordered and printed as follows. Now, on page five, strike out all of lines 1 to 18 inclusive and insert in lieu thereof the following. That struck out, if it please the Court, the first paragraph of the Hayden amendment that eliminated that and substituted in lieu of it the language of the Phipps amendment but left intact and as a part of Section 5, the compulsory, the compulsory prior state allocation of water. It did not eliminate that, it left it there. So that Senator Phipps was proposing to amend a -- the Section 5 which contained a compulsory compact with his amendment relating only to what is now the first paragraph of Section 4. And as a part of that same amendment on page six, strike out at line 25 and on page seven, lines 1 to 8 inclusive and insert in lieu thereof to the following, permanent service as of conformed to paragraph A of Section 4 of this Act, no person shall. In other words, as a part of this very amendment, Senator Phipps struck out of Section 5, the underlined portion of Section 5 that you saw on the previous exhibit and substituted in lieu thereof the language, “and shall conform to the provisions of Section 4 (a).” At that time, the direction to the Secretary was that he was to -- his contracts were to conform to Section 4 (a), which at that time did require a mandatory -- formed a mandatory division of the water. And at that time the amendment of Senator Phipps for all practical purposes transferred the limitation from Section 5 (a) to Section 4. We think that is highly significant. Now, thereafter there was some debate and then this will -- significant thing occurred. Senator Hayden addressed the Senate. He said, “I desire to array -- I desire to arrange so that Senate may vote upon the impression of whether it shall be one figure or the other. I would to inquire of the President of the Senate whether if I should withdraw in them which I have offered within the amendment offered by the Senator in Colorado be an amendment in the second degree and subject to amendment.” In other words, Senator Hiram Johnson, the amendment was one in the first degree; Hayden's amendment was one of the second degree and therefore the Phipps amendment to the Hayden amendment was one in the third degree and not subject to amendment. So that the result was that Senate -- that Senator Hayden said, “I want to state to the Senate that what I'm trying to accomplish is to get a vote on the one particular question of whether the quantity of water which the State of California may divert in the Colorado Rivers should 4,200,000 acre-feet or 4,600,000 acre-feet.” I can state in 10 or 15 minutes the reason why it should be done. He did, the amendment was voted down. In other words, the Senate rejected the 4,200,000 acre-feet. Then Senator Bratton proposed an amendment which changed the Phipps amendment from 4,200,000 to 4,400,000 and he said in proposing that amendment, “Mr. President, it is perfectly obvious to all of us that we have an immense project here, respecting in which these two states, California and Arizona cannot agree. Dispute has narrowed itself primarily to 400,000 acre-feet of water. California is saying that 4,600,000 acre-feet is her -- here, it is the minimum and Arizona insists and that California shall be limited to 4,200,000 acre-feet.” It seems to me therefore Mr. President that injustice of the two States, they haven't been unable to agree, we should tender our offices by dividing the differences and requiring California to limit herself in her act of ratification irrevocably and unconditionally to a maximum consumptive use of 4,400,000 acre-feet that divides the difference and that the amount fixed the amendment I have proposed. It differs from the proposal of the Senator from Colorado by reducing California's claim 200,000 acre-feet. It differs from the amendment of the Senator from Arizona by increasing 200,000 acre-feet. I think we should adopt that course. This controversy does not affect two states alone. It affects the States, other states of the union and the Government as well. Then he goes on to say, “I suggest 4,400,000 acre-feet.” There was no question they're talking about main stream water and there's no question about the fact that Congress at this time considered that it was allocating and dividing the water which was to be stored in the -- on the main stream of the Colorado River and by virtue of the Project Act. Again, Senator Pittman, “What is the difficulty? We have only minor questions involved here.” There's practically nothing involved except the dispute between the State of Arizona and the State of California with regard to the addition of the increase water that will be impounded behind the proposed dam. That is all. An agreement has been entered into between the seven-states interceding the River by which half of that water is retained in the upper States and near half of it, left down to the three lower States.
Speaker: [Inaudible]
R. P. Parry: Now, before -- I would say this, “I do not think anyone can read the legislative history, the Project Act objective and conclude other than the Congress were dealing with, it was handling -- it was dividing main stream waters”, and if that conclusion is reached all the rest of the talk about the Lower Basin tributaries and its -- Congress' intent to divide that, of course falls by the wayside.
Arthur J. Goldberg: [Inaudible]
R. P. Parry: Surely, Your Honor.
Arthur J. Goldberg: [Inaudible]
R. P. Parry: Main stream, exactly.
William O. Douglas: How do you get rid of the definition of Colorado River System and the Compact?
R. P. Parry: Your Honor, I -- I could get rid of that given enough time but I'm afraid the time is a little difficult.
William O. Douglas: Does the --
R. P. Parry: In this --
William O. Douglas: -- project does incorporate to ratify the Compact and --
R. P. Parry: I'd answer that this way Your Honor, correct me, Justice Douglas. We do not think that what the negotiators of the Compact thought governs what the Congress of the United States did in enacting the Project Act.
William O. Douglas: Well then --
R. P. Parry: In other words --
William O. Douglas: The project, that proves the Compact.
R. P. Parry: Yes, it certainly does Your Honor.
William O. Douglas: And the Compact says that the Colorado River System means the Colorado River and all its tributaries, not just the water above at certain points?
R. P. Parry: Your Honor, the problem is very difficult. And it's one that requires a law that extends the treatment, I would simply say this, “It is our belief that the Project Act itself furnishes a guide to what is to be done with this water and as it interpreted the project, the Compact, that is the thing that it must go right in the determination of this case.” In other words, if Congress saw fit to make a reference to Compact terms and someone disagrees with today, we're not really concerned with that. We're concern what did Congress mean. What was Congress talking about? What was Congress attempting to divide? And there is no word, a word of legislative history that indicates that Congress thought that it was dividing the tributaries of the Lower Basin, not a word.
Speaker: Your basic argument as I get it is that the Project Act was intended to give effect to the Denver Settlement and the Denver Settlement clearly exclude -- dealt only with the main river. That's what it all comes down to.
R. P. Parry: It was intended, if it please the Court, to do exactly that or rather I would say this, the Denver Governor's Conference formed this -- the spring board --
Speaker: Yes..
R. P. Parry: -- which resulted in the compromise which was up to that part have been impossible.
William O. Douglas: There is a --
R. P. Parry: Excuse me.
Speaker: Sorry.
William O. Douglas: There was a negative implication perhaps in Section 4 (a) that what -- the contrary is true by reasons of the fact that it's -- the Congress in the Project Act in Section 4 (a) shows how Arizona can get exclusive use of the Gila water mainly through Compact to Arizona, Colorado and California and Nevada?
R. P. Parry: Your Honor --
William O. Douglas: I think that there -- well, it's -- I think maybe a little more complicated than --
R. P. Parry: Well, let me express it this way. Senator Hayden throughout all the debates was faced with the fact that in Arizona, there was a great fear that this Arizona -- that the Senate -- the Compact would open the gates of the dams in Arizona to the Mexican treaty. That was the main reason why Arizona never ratified the Santa Fe Compact for many years. It was afraid that would open the gates of Roosevelt dam in times of shortage to supply the Mexican treaty. And Senator Hayden therefore was constantly met with that problem in his own home state and the purpose of this provision in Section 4 giving Arizona the Gila, Mr. Justice Douglas, was simply a soft -- thrown to the home hopes -- in the hopes that they would ratify the Project Act, would ratify the Compact.
William O. Douglas: Well, but it indicates one -- in any case, the only way that I found so far whereby Arizona would be entitled in this competition to all the waters of the Gila. I --
R. P. Parry: Let me express it otherwise, Mr. Justice Douglas.
William O. Douglas: And you want us to -- you want us to read this as if this Compact – three-State Compact had actually been executed.
R. P. Parry: No.
William O. Douglas: Because under your construction, Arizona would get as much as it would if this three-state Compact had been executed.
R. P. Parry: Well, if --
William O. Douglas: Is that right?
R. P. Parry: Well, I -- let me express it this way. The only thing before the Congress that they were concerned with and the only thing they dealt in dividing in the sense of -- what we're talking about here was the water in the -- stored in the reservoir. That you cannot read, if it please, Your Honor --
William O. Douglas: Well --
R. P. Parry: -- in that --
William O. Douglas: Section 4 (a) talks about the tributaries, the Gila below the river -- below the dams so, what you just said is just not literally true.
R. P. Parry: But may I read you an exchange between Senator Hayden --
William O. Douglas: Oh I know --
R. P. Parry: -- and Senator (Voice Overlap) --
William O. Douglas: -- I know all that. But I mean, when you look at Section 4 of the Project Act, you do find reference to these tributaries at -- below the dam.
R. P. Parry: We have -- of saying in our country that the something as pure it's a little gift that -- a person who's Spanish to send gifts, that's something that's thrown in and I think that the -- so far as the provision of this tri-state Compact is concerned that that was simply a gesture.
William O. Douglas: I don't think we -- this Court operates that way though.
R. P. Parry: Pardon? No. I hope -- I didn't mean -- I meant Congress without reading that way Your Honor, I didn't mean to with just this Court was. I think the true explanation Your Honor is that in drafting the Project Act, the Senators of the Upper Basin, the Senators in Arizona and in California were most desirous of Arizona ratifying the Compact regardless. They felt that was a safest thing to do. And in the Project Act I think that the provisions of that proposed tri-state Compact were intended to encourage Arizona to ratify the Compact but that has nothing to do, if it please the Court, with the division of the water in the Lake Mead. In other words, there are two -- two things that are involved here.
William O. Douglas: I think that's the question we have to decide?
R. P. Parry: Well, I'm -- I understand that Your Honor and I didn't mean to be presumptuous, I assure you. The -- the thing that I'm trying to say is that Congress had before it -- before it the decision the question of should it build or it should it not build the Project Act. Congress had the fact that it would store this great body of water and have the responsibility of dividing it. Now, to my way of thinking that was the main theme of the discussion before Congress. Now, before we leave that subject, I just like to bring these thoughts to Your Honors' mind with respect to the question of this permissive or mandatory compact. If Your Honor's will recall that for four sessions of Congress, Senator Hayden, Representative Hayden, Senator Ashurst had fought the mighty battle to protect the rights of Arizona and the Upper Basin had fought the mighty battle to protect their rights. And we find that this proceeding now immediately before the change in this -- in the Section 4 (a) which changed it from the mandatory to a permissive compact. Senator Pittman has the floor and he says, “Well, it does not require California to enter into that agreement, it does not refer Arizona into this agreement, does not require Nevada to enter into that agreement.” If they do not enter into that agreement, then we -- will we have the [Inaudible]. Now Senator Hayden all of a sudden either understood that Section 5 (a) in correlation with Section 4 (a) did allocate the water and did firmly tie it down, or all of a sudden Senator Hayden surrendered, ran up the white flag and for naught, went to years of hardworking had done. Because he said this, “Mr. President, I am not at all insistent that my amendment be adopted in the exact language in which it is offered. The suggestion made by the Senator from Nevada is entirely satisfactory to me. That is, that it should be permissive instead of mandatory.” Mr. Pittman, then offered it, presiding offer, his amendment in the third degree. Mr. Hayden: “Have I the privilege of perfecting my amendment so as to carry out the suggestion? The Senator from Nevada: “The Senator can do that. Mr. Hayden: “That I am please to do that.” We're asked to believe that all of a sudden Senator Hayden surrendered all that had been won and agreed to change the language of Section 4 (a) to where it became a permissive compact and all of a sudden all of this language about dividing the water was all out the window and remained for Arizona, California and Nevada to start all over again and again work out an agreement. Now, immediately following that, Senator Pittman said this, “Mr. President, this is following, immediately following, this question has been here for seven years. The seven-states have been attempting to reach an agreement. Apparently the Senate of the United States is about to reach an agreement as to what ought to be done. The Senators already stated exactly what it thinks about the water. That might have been an imposition in some states. Why not leave it to California to say how much water she will take; leave to Arizona and say how much water she will take. It is because it happens, to become a duty of the United States Senate to settle this matter and that is a reason.” Then he said this, “We have already decided as to the division of the water. We have already decided as to the division of the water.” This is hard on the heels of the permissive change in the amendment. And we say if the States wish, they can enter into a subsidiary agreement confirming that. We have already agreed that the seven-state act shall be binding. Now I see a great distinction, if it please the Court, between Congress in effect twisting California's arm, a sovereign state in saying, sign your name here or saying, “We've divided the water. We've told the Secretary how he's to handle it.” Now, if the states were to confirm it, find. But we're not going to force them to it because what's the difference. That's the only explanation for Senator Hayden throwing up his hands and saying, “I'm very happy to do this.” It's the only explanation for the Senator of the Upper Basin suddenly deciding that their peers have been for naught and that they may now safely leave to the division -- leave to -- of the agreement between the Lower Basin States. Now, in that connection I would like to just ask Your Honors to give some thought to a language of Section 5 (a) and respect to Section 4 (a). It says shall conform to Section 4 (a). That is rather an unusual word, “conform.” And other places where they wanted to say shall subject for the provisions of, they didn't have any difficulty in doing that. But it said, “Shall conform to the provisions of Section 4 (a).” Alright, what does Section -- the first Section 4 (a) require? What does it require? Read it; all it says is, nothing shall be done if California does these things. So are we to say that the Senate of the United States was saying to the Secretary, “Don't let any contracts until this Act becomes effective.” Now sure you can shut your eyes to the language with the first paragraph of Section 4 (a) and say, “Well, I find it here somewhere”, like be shuffling the papers in the dark, but you cannot read the first section of 4 (a) and find other than, “nothing shall be done under this Act unless and until” one; there shall be six-state ratification or seven-state ratification. There shall be the California Limitation Act. The President shall proclaim it. That's all that the first paragraph of Section 4 (a) says. If -- that shan't turn a wheel until these things have been done. Now, how was the Secretary are going to conform to the first paragraph of Section 4 (a) if it all says is should not let any contract until you have authority to do so. We don't think that that's what it meant. Now, let me make one further suggestion that I abrogated this Court before. In Section 8 (b), it's found what is known as the other Compact Provision. If Your Honor's will recall that it provides that the Secretary shall be governed by such Compact as may be entered into by any -- by the three states, Nevada, California or Arizona or any two of them with respect to power or water. Then he says that if they do not compact before January 1, 1929 then any contract the Secretary shall elect, shall take precedence over the Compact sorted into by the states. Senator -- Mr. Carpenter in commenting or testifying as to the meaning of that amendment and its purposes said this, “It was the thought of the framers of the amendment to stay the end of the Secretary of the Interior in any such contracts where such a time is maybe necessary for the three lower states to conclude a compact.” That is the reason for the inclusion of that date than they opt further. They wish to fix the reasonable time within which to arrive at a Compact to deal with the waters with perfect freedom. Knowing that of the Secretary of the Interior enters into contracts with disposition of water in part to be generated that any Compact between three states would confirm those contracts and the lower states might be in the position to recognizing those contracts, irrespective. In other words in Section 8 (b) where the Congress authorized a compact departing from that authorized in Section 4 (a), it said and made a provi -- a provision that if the Secretary enters into any contract with four of the states, so compact, those shall control, otherwise, there's going to be a contract. But do you find in any such provision in Section 4 (a)? Do you find any such limitation with respect to what is to happen if the Secretary's contracts do not conform to 4 (a)? It's unthinkable that the Congress did not conclude that the three states might not compact for some time. So we say that there's another strong firm indication of the fact that “conform to” means shall comply with the division we have suggested because otherwise we might have a situation where the three states with compact, the compact would not comply with the Secretary's contracts and yet under the statute they must be for permanent service. So we say that again in Section 4 (a) you have a clear indication that by conform to Congress meant exactly what it said and that is -- agree with the disposition we have authorized. Now, I'd like to turn if I might for just a moment to the administrative construction referred to by Mr. Ely. The Court will recall that there was published in 1933 a document entitled Colorado River Documents, Special Master's Exhibit Number 1A. This is authored by then the Secretary of the Interior, Mr. Wilbur, by his esteemed assistant Mr. Northcutt Ely. I'm reading now from the 1933 Edition, it's left out of the 1933 Edition. Fourth, the Department has promulgated regulations designed to insure our water supply to Arizona. These regulations are included in an appendix, as an appendix in this volume. They outline the form of a Hoover water -- dam, water delivery contract which the United States will enter into with Arizona upon certain conditions. Briefly, the contract calls for the delivery of 2,800.000 acre-feet and return for which Arizona undertakes to make no interference with the diversions by other Government contracts. This quant -- this quantity of water is adequate for all of the Arizona projects below Hoover dam and is without prejudice the power of the parties to contract in the future for a delivery of additional water. Arizona is thus offered an assurance of 2,800,000 acre-feet of main stream water and given an opportunity to look to the United States rather than to an agreement between the parties. Now this is the Secretary of the Interior prior to 1933 stating what he thought Arizona should have, and almost 2,800,000 acre-feet of main stream water, but it didn't say a word about the Gila. Now, much has been said with respect to the fact that the law of prior appropriation to carry over. California themselves in their seven-party agreement paid no attention in substance to priorities. If you'll look at the seven-party agreement, you will find that there is a first priority of treatment of 850,000 acre-feet of agricultural uses. There is then a fourth priority of 550,000 acre-feet which adds up to a total of 4,400,000 acre-feet, the very amount that California agrees to limit herself to in her Limitation Act. Comes a fifth priority to the same [Inaudible], the same people, another 550,000 acre-feet but for some reason that's broken out. That's a different priority. Now, why the -- the adherence to 4,400,000 if California at time didn't think that that was a breaking point with respect to her priorities? Secondly, in this seven-party agreement, she pays no attention to the fact the court shall -- had no right at all. Shall the court -- shall had no appropriative rights at all. Now, I know that Arizona -- that California had asserted to the contrary in her brief that the simple facts are that at the time the notice of appropriation was filed, Coachella was not a part of San Diego County but was a part of a different county and Mr. Dowd, their chief witness finally agreed in cross examination that was true. The Palo Verde contract; early in the game, the Palo Verde people wrote to the Secretary and asked him with respect to whether they could -- needed the contact or didn't. And he wrote back and said, “Well, if you don't need any storage water, I guess you don't need a contract.” But they entered into a contract subsequently and this is typical of the contracts whereas the district is desirous of entering into a contract with the delivery to it of water in the Boulder Canyon reservoir and it is in the mutual interest of the parties hereto that such contract be executed and rights of the district -- and the rights of the district and into the waters of the river is hereby defined. In other words, by this contract, Palo Verde agreed that its rights into the river were defined by this contract and this contract calls for stored water and nothing but stored water.
Arthur J. Goldberg: [Inaudible]
R. P. Parry: I think that should -- all of them Mr. Justice Goldberg and I would say that uniformly, uniformly, the Secretary of the Interior whether it was from California or from Arizona was careful to say that what we do is not to be construed as an administrative interpretation but nonetheless the facts are that they did so interpret the Project Act because that has how the Secretary contracted. Now, I presume that there is no real reason to review the legislative history further because I gather from what Mr. Justice Douglas said that, that it has been viewed carefully that I certainly don't think that I should take the Court's time to -- reading from that if that is not necessary. Now, the Project Act itself, if it please the Court, fairly interpreted we think, covers and disposes of the entire supply of water which is impounded by the -- by the dam. We say this for several reasons. The first is that ever since the Project Act was passed and dam was built, there has been no attempt whatever to take this water in relationship to natural flow. There has been no attempt whatever to claim this water relationship to priorities. There has been no attempt whatever to do other than to take this water as stored water just as it was contemplated at all time that they would do. The Project Act itself says that the Secretary shall manage the dam and reservoir in accordance with certain priorities, flood control, improvement of navigation and irrigation and the power. If the Secretary is going to have to look to the rights of irrigators or appropriators to determine how he is to operate that reservoir and dam, he's going to have some trouble in following out the -- the mandate of Congress. But we don't think that that was the -- the intent of Congress or the mandate of Congress. With respect to the provisions of Section 18 that have been referred to, Your Honors will recall that that provides that -- that the -- nothing -- nothing contained in the provisions of that Section shall be held to interfere with such rights as states have in the waters within their borders or to enact such laws and adopt such policies with respect to irrigation and so on in the future. To me, that has printed on it in bullet type, the fact that the Upper Basin state was saying, “Such rights as we now have, this does not change, either to present use of water or to prospective uses of the water. In other words, it was simply another protected measure which the Upper Basin adopted and required to say that nothing in this Act which is going to store this great body of water is to be in any way interpreted to enlarge our obligations; such rights as we now have -- we maintained. And then empty claim that the Metropolitan project is going to have a severe shortage, I want to make one further observation that at the time this Act was passed, California well knew that. Senator Hiram Johnson totaled up a number of acres which he said that they had the number of acres they needed and then said -- in other words California was willing to take a chance in obtaining surplus water. And on the further chance that Arizona would not use the water allocated to her, she would be indeed establishing -- surrendering established rights in substituting therefore simply a chance to obtain water. We say that California well knew the chance she was taking. She well understood it that she was going to perhaps have a shortage. And nonetheless, she proceeded to agree to the division. There's a few other matters that I'd like to discuss, one is the statement that Mr. Ely made that California was to be subject to a shortage according to study made by the -- the Bureau of Reclamation. In fact so, that this study was made by the Bureau of Reclamation as a power study. The facts are that it was prepared to determine and support an average power rate for the Colorado River storage project, revenues, repayment as termed in the memorandum. But analysis of this report discloses that as a matter of fact, in 1975, when they're going to have this first pinch that you heard of, it means there's going to be overflowing. It is going to be over 30 million acre-feet in the system all through that further study because it's a power study, not a water study. And when they say, Metropolitan is going to be out of water, it's going to be another -- through the entire period, 30 million acre-feet or thereabouts. So that when she tells you that she has this problem coming up, the facts are that is related to a problem which doesn't exist. Now if I might, I'd like to take a few minutes because we did not cover it fully before with respect to the question of the United States Reservations and the rights of the various federal establishments as allowed by the Special Master. There are in effect two reservations which are really of serious consequence. One is the Fort Mohave, the other is the Colorado River Indian Reservation. The Colorado River Indian Reservation consists of two kinds of land, 75,000 acres of it is land which was set apart by Congressional action. The other 200 or the other -- the balance between that and 260,000 acres was set aside by executive orders. The reservation was established in 1865 and between then in 1876, it was enlarged from 75,000 acres to 260,000 acres. The Fort Mohave Reservation was established in 1870, not as an Indian Reservation at all but as a military reservation. In 1882, the War Department suggested or recommended that it be set over for the use of Indian children as an industrial school. And in 1910 and 1911 by executive order, or rather in 1890, this was done in 1910 or 1911; the President of the United States by executive order added certain land to it. During the course of the preparation argument of this case, other segments of Arizona's economy and civilization came before the Special Master and asked for, in effect, preferential treaty. Certain irrigation districts came in and asked that their rights be adjudged without regard to the rights of the rest of the state and we opposed that. We did it reluctantly and I say to this Court in all sincerity that we stand here reluctantly opposing the rights of any of our citizens that I say to you that our Indians are not second class citizens. We're here to ask you to examine this careful -- question carefully because we believe that means a great deal. We mean exactly that. We asked that the Indians be given everything they're entitled to but we ask that this concept, this concept of irrigable acres be examined very carefully. (Voice Overlap) --
Potter Stewart: (Voice Overlap) -- I --
R. P. Parry: Yes, Your Honor.
Potter Stewart: I understand your position on this quest on the Indian Reservations. I know that you questioned the Master's of -- the Master's conclusion that irrigable acre -- acreage --
R. P. Parry: Yes sir.
Potter Stewart: -- potential irrigable acreage should govern, what do you think should govern? I'm not entirely sure that I understand it. The number of ind -- of the population at any given time and this would shrink or grow or (Voice Overlap) --
R. P. Parry: I think Mr. Justice Stewart that the proper answer and direct answer to that is that resides within the discretion of the Secretary of Interior. Under the Arizona contract, the Arizona state legislature has delegated to the Secretary of the Interior the right to contract to such users within the State of Arizona as qualify either under the reclamation law or as to lands of the United States. We accept -- we argue that before the Special Master. He held against us and we have not accepted it. So we say that therefore, these users within Arizona to our way of thinking are no different than any other users. And I can think of no fairer agency to whom to entrust the right to decide what their need should be than their own guardian. That is our position with respect to that in a nutshell. Now, if I might just briefly, however, because this decision has implications far beyond the -- the right to these reservations. I mean this -- this -- the stuff here, this is something that can have far wider implications. I'd like first of all to direct Your Honors' attention to the fact that we have first a Congressional reservation, and secondly, we have two executive orders of reservations. Now, it is no longer open as we see it to question that Congress itself can reserve water of a navigable stream. If Your Honors will recall that in nearly case of Pollard versus Hagan that by dicta at least, the right of Congress with respect to water of a navigable stream held in trust for the future states and the territory was in fact held nonexistent. But then in the most remarkable and outstanding case of Shively versus Bowlby, this entire question was reexamined and the Court there held that Pollard versus Hagan went too far. They held that this -- whatever it becomes necessary to do so in order to perform international obligations or to affect the improvement of sister -- of such lands for the promotion and convenience of commerce and foreign nations and among the several states or to carry out other public purposes appropriate to the outreach of which the United States holds the territory. Unless in the case of some international duty or public exigency shall be held by the United States in trust for the future states and shall invest in the several states when admitted to the union with all the powers and prerogatives appertaining to the older states regard to such waters and so on within their respect to jurisdictions. In other words, if it please the Court, this Court has held without exception that water of a navigable stream in a territory while it is owned by the United States as local sovereign, nonetheless is held in trust for future states under the constitutional provision that all states shall be of equal dignity and shall come in to the conts -- into the union with the rights of all states. In other words, if it please the Court, with respect to the congressional allocation, the congressional -- we concede under this line of cases that that part does reside in Congress. But, we also draw attention to the fact that the Congress had said or that the Court has said, it must be clear, it must be shown either by clearing evidence or by other evidence that such was the intention of Congress. But with respect to the -- to the other reservation, the executive order reservations, we entertain very grave doubt as to whether a reserved right can be found in navigable water in a territorial possession. Your Honors will recall that in United States versus Midwest Oil, a question was presented as to whether or not the executive could by executive order withdraw lands which had been open to entry. In other words, if Congress had opened it for public entry and purchase the executive in that case had entered an order withdrawing those lands because of the potential oil reserves in the, up to Wyoming. The case was very bitterly contested and as I remember it was argued three times and it written -- the opinion was written by Justice Lamar with I think three dissenting opinions. And in that case, the Court held that by long continued acquiescence on the part of Congress that it would find the delegation of authority to the executive to withdraw public lands. It said that because this had been going on for so many years that despite the constitutional provision, Article IV, Section 3, clause 2, I believe it is that the -- the Congress of the United States has given the power to dispose of lands of United States and adopt rules and regulations for its Government despite that provision, they would fight in the executive the right to do this but they did so reluctantly. Now, such the record as you will, you can find no place, we can find no place or has it ever been brought to the attention of Congress or to the attention of the executive that he thought he was reserving water even. In other words, you had in the Midwest Oil Company case a long history where -- by public act, the executive had withdrawn lands from public entry, that assumed the prerogative of managing the Government -- the property of United States. And the Court -- this Court said, “Well, we find from that that power must exist if we can't find otherwise,” but then came along the Sioux Indian case. Remember the Sioux Tribe versus United States which involved the question of whether or not, when the -- they set aside an order establishing the reservation, withdrawing it for reservation, whether or not it created a compensable interest. The Court examined in that case the Midwest Oil -- Oil company case and in effect it said, “Well, there's no evidence here that there ever was an intention to create a compensable interest.” Now, in this case, the Special Master has found that the executive had the right to establish not only a license as they termed it in the Midwest Oil Company case but has created an ownership in the water greater -- greater than in the Sioux case and with no evidence whatever to establish it. Now, as we indicated before in 1904, Congress of United States adopted measures authorizing the appropriation of money for the purpose of acquiring an appropriative right in these waters. They've continued that type of appropriation through 1942. In 1910, the Secretary of Interior wrote saying they must do something about the fact that they're getting no appropriation for these Indians because other people are going to take it off. In other words, we find nowhere -- any indication that the Congress recognized or appoint -- or the executive thought that there was any reservation of waters. So we say one that with respect to the Colorado River Indian Reservation as to the 75,000 acres that if the Court plans in the record clear evidence of an intent to reserve it, the right is there. We say with respect to the other acres in which the executive sought that to act, the part doesn't reside there, it does not exist. Now, there leaves -- that leaves one other question which I would like to deal with and that is the further question of the reservation by the Special Master of rights with the Gila National Forest. This is the forest in Arizona, New Mexico and the Gila River. And again, I would say to Your Honors that this involves matters of so much greater importance than this little dam of water that we think it shouldn't be decided in this case. We think that we have set forth in our brief adequate reasons why whether the Congress had the power to reserve it or not or the executive had the power to reserve it or not that they have clearly shown they did not intend to reserve it. And to affect the reservation, you must have not only the power to do it but you must have the intention to do it. I think I'm about out of gas and have a little time left in the running, if the Court [Inaudible] recess at this time unless the Court -- I will only take my seven minutes in the morning, if you please.
Hugo L. Black: Better address that (Voice Overlap) --
R. P. Parry: I'm sorry. I had suggested Justice Black, I think I had covered my main argument and I would prefer if I might to desist at this time and resume my -- I have a bit -- I have about seven minutes left.
Hugo L. Black: [Inaudible]
R. P. Parry: Then I will continue, I'm sorry I -- with respect to the question of California and her claim -- I'm sorry Your Honor I -- I didn't mean to -- you to presume upon the Court.
Potter Stewart: Did I in your transcript -- I misunderstood you. I was -- I think -- I understood that you were requesting to save the balance of your time for rebuttal.
R. P. Parry: Just the --
Potter Stewart: Isn't that it?
R. P. Parry: -- time I have left assuming I don't -- I mean, assuming I'll left till -- until 2:30 I would have another seven minutes in the morning.
Potter Stewart: I misunderstood you.
R. P. Parry: It's perfectly -- I perfectly agree with continuing. The claim has been made by California that the Metropolitan District in effect purchased the dam and paid for it. We have dealt with that in our answer in the brief at page 133 and followed it. In that, it is demonstrated that Metropolitan sought not 35% but she now proudly proclaims that she so self-sacrificingly took that 50% and she fought for it. When she says therefore that she paid for this dam, she should give effect to the fact that the hydropower she is now buying by reason of this contract she's getting for one and some three -- tenths mills and something like that and the power she buys she has paid six mills for. So that when she says that she has paid for this great dam, she is simply saying that, “I got a good bargain and I'm proud of it but now I'd like to turn the thing the other way and have you consider that I'm at great peril.” One of the questions which I would deal with Mr. Justice Black is the one provision of the Master's decree with which we were troubled. And that is the provision under which he permits in effect other states to take water which one of the three lower states cannot take. In other words, he has said that in the event, any state cannot take water, nothing herein contains shall be considered as preventing California or any other state from taking that. We realize that it is inappropriate for anyone to stand before this Court and suggest that water should be wasted. But our answer simply would be that California at the time when the Limitation Act was imposed was in a position to take water. Congress knew it and yet Congress for some reason refused to say that as long as no other state takes this water, California may not take it.
Arthur J. Goldberg: Really, aren't you in fact arguing then that that ought to be wasted?
R. P. Parry: That's a difficult question to answer Justice Goldberg and I realize in raising it I'm getting myself into trouble. But -- it's a quick way of putting the cards in the table, it has been indicated here that in 1946 and 1947, Arizona sought to get the Central Arizona project approved. Our chief opposition came from California, in fact the opposition of every project in the Upper and Lower Basin has come from California.
Arthur J. Goldberg: But outside of the question of whatever grievances you might have against California, what harm would come to Arizona from the Master's interpretation of the statute permitting water which might otherwise be wasted to go to California, would Arizona be harmed?
R. P. Parry: Legally? Well, practically yes.
Arthur J. Goldberg: (Voice Overlap) --
R. P. Parry: Practically in the sense --
Arthur J. Goldberg: Practically if it has no current use for the water?
R. P. Parry: We would like to have a use for it and we would like to not run into too much opposition in Congress in getting permission to use it. The simple -- the legal answer, if it please the Court is this, as we say this Congress in the -- in the execution of its power under the Commerce Clause stored this water. Congress said how it should be used. This Court had said time and again that it will not interfere with the congressional discretion when it exercises that power. The language of the statute is plain. In fact the only difference in the Phipps Amendment which I referred to before between that which he had in it when he let it be printed and when he introduced it was he added the phrase in referring to the California limitation, diversion less return. In other words, it's plain that the Congress had a policy of -- for some reason and when this -- its own well-reasoned discretion, we should not question why. I'm saying, this is all we're going to let California have. Now, on this regard to change the plain import of the Project Act, it says that no person shall use the water without a contract and which says that the Secretary may not contract but we read it except in accordance with Section 4 (a). It's contrary to the decision of Congress. It should not -- as I -- as we see it, the matter of judicial determination but should be a matter of Congressional action. In other words, nothing is to prevent California from going back to the Congress and saying this Project Act is enacted, isn't a good act. This is letting not the water be wasted and therefore we suggest that it be amended.
Arthur J. Goldberg: Is it a far reaching interpretation of the Act to say that Congress not also wanting water to be wasted intended that this should be governed? This maximum limitation provided no one else was prejudiced by the excess going over, would that be a strained construction (Voice Overlap) --
R. P. Parry: Your Honor, if I had been in Congress, I probably might have passed it that way but I just fail to find that in the Act is all.
Potter Stewart: And you do find the limitation of contract have to be for permanent service?
R. P. Parry: That is correct Your Honor and that no person to use water except by con --
Potter Stewart: And except under con -- by contract.
R. P. Parry: All I'm trying to say is that if this is a power of -- power exercised by Congress under the Commerce Clause, if it resides solely in the Congress to exercise that power and if Congress has exercised it then as Mr. Justice Douglas said, it isn't for this Court to inquire as to why, how or when. It's purely a congressional matter.
Arthur J. Goldberg: Are you in a position to raise that question if you're not injured?
R. P. Parry: Well, I presume to raise it in this fashion Mr. Justice Goldberg in the sense that objections to the decree are -- in order that I would say that the -- that that holds probably the same category as a lot of the other things that have been argued here and that is that they're simply not up for decision. This question of controversy with respect to the tributaries, no controversy at the present time, there's no point in deciding that. You think that the Master would have been well advised and he left it alone until there's a controversy, but he did -- do so and California has ceased upon his advisory opinion with respect to that and --
William O. Douglas: [Inaudible]
R. P. Parry: The question of the water in the tributaries Your Honor?
William O. Douglas: [Inaudible] 4,400,000 feet refers to, how can you get -- if there's a justiciable controversy?
R. P. Parry: Well, the (Voice Overlap) --
William O. Douglas: (Voice Overlap) -- then we shouldn't decide anything of course.
R. P. Parry: Well, what the Master decided Your Honor was a question as between individual users not as to whether where the water went. I think you'd correct decided that the water from the tributaries went into the main stream and presented the Secretary's control but he went further then and said what would happen in the future between user A and B.
William O. Douglas: That were all -- all of this is about what will happen in the future (Voice Overlap) --
R. P. Parry: [Inaudible]
William O. Douglas: If this project is extended, if the population increases new lands come in under irrigation.
R. P. Parry: You Honor, the Special Master said this --
William O. Douglas: If you were -- if you were the engineer -- if you were the engineer to design a new extended system into Arizona following our decision, how could you do that unless you knew what the -- what lands were to be served, what priorities they had, whether they were at the top or the bottom of the total goal. How many --
R. P. Parry: Your Honor --
William O. Douglas: How many acre-feet of water you had to deal with, how could you do that? You couldn't, could you?
R. P. Parry: We could do it in this fashion Your Honor that we -- we would have --
William O. Douglas: You could then sue later but you couldn't without comparing the whole underpinning of the project. You'd have -- you'd have to know how much water do I have, what lands may I irrigate with -- where to put the [Inaudible].
R. P. Parry: Well, Your Honor the amount of water we're talking about in the tributaries on this phase on is minuscule. We do not contend or have we ever thought that Arizona or anyone else is going to divert out of the main stream above -- above the dam. That's -- that's [Inaudible] and we didn't understand California even when we stopped talking about that. But we (Voice Overlap) --
William O. Douglas: (Voice Overlap) --
R. P. Parry: -- and he said try it.
William O. Douglas: She said if you did, you'd have another lawsuit on your hand.
R. P. Parry: Well I think, it wouldn't be California, it would be the Secretary of War, because under the Rivers and Harbors Act, we could not divert under the -- the Project Act we could not divert. I think there's no question what Congress in authorizing the Project Act looked to the supply of water at Lee Ferry. I think that Congress set that water aside at Lee Ferry for the supply which the Secretary was look -- was to look to see if this project was self-liquidating. And in that basis, I think that anyone who attempted to divert from above the reservoir and below the terrain would run afoul of the Project Act, would run afoul of the Rivers and Harbors Act and furthermore, to all public land, you couldn't get with any ways and that's [Inaudible] so the prospect of that being done is a figment of the imagination and of no immediate probability either legally or practically. Thank you.